Exhibit 10.2

 

 [ex10-2img001.gif]

 

 

 

 

  SECURITY AGREEMENT

  (General )

 

In consideration of the covenants and agreements contained herein, and financial
accommodations given, to be given or continued, the undersigned Debtor hereby,
pursuant to the California Uniform Commercial Code ("Code"), grants to City
National Bank, a national banking association ("CNB"), as secured party, a
security interest in all of the Collateral described in the Collateral
Description below. The security interest created by this Agreement attaches
immediately upon execution hereof, or as soon as Debtor acquires rights to the
Collateral, and secures payment of any and all of (a) Debtor's indebtedness
(including all debts, obligations, or liabilities now or hereafter existing,
absolute or contingent, direct or indirect, matured or unmatured and including
undisbursed future advances) to CNB; (b) amounts due CNB for its performance of
Debtor's obligations under this Agreement; and (c) amounts due CNB in its
enforcement of its rights and remedies under this Agreement (collectively, the
"Indebtedness").

 

DEBTOR(S):  

LIQUIDMETAL TECHNOLOGIES, INC.

  30452 Esperanza   Rancho Santa Margarita, CA 92688   33-0264467     SECURED  
CITY NATIONAL BANK (Transit and A.B.A. No.: 16-16066/1220) PARTY:   Small
Business/South Orange Ct.   20 Pacifica   Irvine, CA 92618

 

COLLATERAL DESCRIPTION:

 

City National Bank Certificate of Deposit Account Number xxx-xxxxxx, dated
February 13, 2015, in the name of LIQUIDMETAL TECHNOLOGIES, INC., a Delaware
corporation, and any and all renewals, extensions and additions thereto, all
substitutions therefor and all replacements thereof (including all substitution
and replacement accounts with a new number), and all proceeds thereof.

 

1.             WARRANTI ES AND REPRESENTATI ONS. Debtor warrant(s) and
represent(s):

 

1.1.     Debtor's Title. Debtor has title to all Collateral; all Collateral is
genuine; and, except as CNB has expressly consented to in writing, no other
person, entity, agency or government has or purports to have any right, title,
lien, encumbrance, claim or interest in any Collateral and there is no financing
statement on file anywhere covering or affecting the Collateral.

 

1.2.    Debtor's Authority. Debtor has authority to enter into this Agreement.

 

1.3.     Payment Rights. All Collateral consisting of accounts, chattel paper,
general intangibles, instruments and documents (hereinafter, collectively called
"Payment Rights") is bona fide, enforceable according to its terms and free from
all defenses, claims, defaults, prepayments, setoffs and conditions precedent.
All persons obligated on Payment Rights have authority and capacity to contract.
All Payment Rights comply with all applicable laws concerning form, content,
manner of preparation and execution, including where applicable, any consumer
credit laws.

 

 

--------------------------------------------------------------------------------

1

 
 

--------------------------------------------------------------------------------

 

 

National Bank

 SECURITY  AGREEMENT

 

 

1.4.     Chattel Paper. The security interest evidenced by chattel paper
Collateral has been perfected and preserved and, where required by the chattel
paper, adequate insurance has been obtained with loss payable to Debtor.

 

1.5.     Bills of Lading. All bills of lading, warehouse receipts or other
documents or instruments of title outstanding with respect to the Collateral, or
any portion thereof, have been delivered with any necessary indorsement to CNB.

 

1.6.     Information. Debtor's most recent financial statements that have been
delivered to CNB are true, complete and correct and fairly present the financial
condition of Debtor as of the accounting period referenced on the statements,
and there has been no material adverse change in the financial condition of
Debtor since the date of such financial statements. Debtor's most recent federal
income tax return and all schedules attached to such return ("Federal Tax
Return") that have been delivered to CNB are a true and correct copy of such
Federal Tax Return filed with the Internal Revenue Service for the tax period
ending on the date indicated in such Federal Tax Return. Any and all other
information now or hereafter supplied to CNB by Debtor is complete, true and
correct.

 

2.            COVENANTS AND AGREEMENTS. Debtor covenants and agrees:

 

2.1.     General Powers over Collateral. Debtor authorizes CNB to transfer the
Collateral to its own or nominee's name, and to perform any and all acts which
CNB believes in good faith to be necessary or desirable to protect or preserve
the Collateral, its value or CNB's security interest therein. These acts
include, but are not limited to, voting, exercising options, warrants or
conversion rights, tendering Collateral, entering into extension,
reorganization, deposit, merger or consolidation agreements, compromising
disputes and repledging the Collateral.

 

2.2.     Powers over Payment Rights. At any time that CNB desires, whether or
not an Event of Default (as defined below) has occurred, CNB may notify any
person liable on a Payment Right (herein called "Account Debtor") to make
payments thereon directly to CNB, collect Payment Rights and take control of
cash and noncash proceeds and grant extensions, make adjustments, compromise or
otherwise settle any Payment Rights as CNB deems in its sole discretion to be
appropriate, without affecting Debtor's liability for the Indebtedness. Until
such time as CNB elects to exercise such rights, Debtor is authorized on behalf
of CNB to collect and enforce Payment Rights. Upon CNB's request, Debtor shall
deliver to CNB, for application against the Indebtedness, all checks, drafts,
cash and other remittances in payment of the Payment Rights on the banking day
following receipt, in precisely the form received, except for Debtor's
indorsement where necessary to permit collection of the item, which indorsement
Debtor agrees to make. Pending such delivery, Debtor shall not commingle any
checks, drafts, cash and other remittances with any of its other funds or
property, but shall hold them separate and apart expressly in trust for CNB. All
such remittances shall be accompanied by such statements and reports of
collections and adjustments as CNB may from time to time specify.

 

2.3.     Modification and Allowance of Payment Rights. Debtor shall not modify
any of the terms, conditions or covenants of any original sale, exchange, lease,
disposition or services rendered or to be rendered which give rise to any
Payment Right without CNB's prior written consent. Debtor may only give normal
allowances, credits and discounts on Payment Rights after first giving written
notice to CNB and, upon CNB's demand, shall pay the same to CNB.

 

 

--------------------------------------------------------------------------------

2

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



 

 

2.4.     Notice of Changes in Information. Name. Structure or Litigation. Debtor
shall immediately notify CNB of (a) any adverse changes in Debtor's financial
condition or operations or in any financial or other information provided to
CNB; (b) any change in Debtor's residence, primary place of business, mailing
address, name, trade name, and, if Debtor is an organization, its identity or
corporate structure; (c) any new openings of places of business by Debtor; (d)
any litigation pending or threatened against Debtor or affecting the Collateral
or having a material adverse effect upon Debtor's business or financial
condition or its properties; and (e) any unpaid taxes of Debtor which are more
than fifteen (15) days delinquent.

 

2.5.     Reports; Verification; Inspection. Debtor shall provide CNB with such
reports, accountings, documents and information as may be requested by CNB from
time to time concerning the Collateral including, but not limited to, reports
and information about acquisitions, dispositions, returns, delivery and
valuation of Collateral consisting of goods, and rendering of services and
agings and identification of Account Debtors for Collateral consisting of
Payment Rights. Debtor shall mark its books and records and the Collateral as
requested by CNB to show CNB's security interest therein. Debtor shall permit
CNB, when requested, to inspect Debtor's locations and the Collateral and to
inspect, examine, audit and copy any of Debtor's books, records, statements,
correspondence and other data relating to Debtor's business and the Collateral.
Debtor shall assemble and make such Collateral and data available to CNB as
requested by CNB.

 

2.6.     Location and Identification. Debtor shall keep the Collateral separate
and identifiable and, except for Inventory under lease, at Debtor's address
stated in this Agreement or such other address(es) as Debtor has first given
notice to CNB.

 

2.7.     Sale. Lease or Disposition. Debtor shall not, without CNB's prior
written consent, sell, encumber or otherwise dispose of or transfer any
Collateral or interest therein, or permit any such disposition or transfer,
until all of the Indebtedness has been completely discharged; provided, however,
if an Event of Default has not occurred, Debtor may sell or lease Collateral
consisting of Inventory in the ordinary course of Debtor's business.

 

2.8.     Defense of Title. Debtor shall (a) appear in and defend any actions or
proceedings purporting to affect CNB's security interest in or Debtor's or CNB's
rights, powers or title to any Collateral; (b) take such actions which CNB deems
necessary to keep the Collateral free and clear from all liens, encumbrances,
claims, rights, counterclaims or defenses of others; and (c) pay such costs,
expenses and attorneys' fees related to such actions.

 

2.9.     Maintain Warranties. Debtor shall maintain all of the Warranties and
Representations stated above on an ongoing basis for all Collateral which Debtor
hereafter acquires or creates until all of the Indebtedness, and any rights of
Debtor to future advances from CNB, are fully discharged.

 

 

--------------------------------------------------------------------------------

3

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



  

 

2.10.     Maintenance. Repair. Use. Debtor shall (a) maintain and keep the
Collateral in good working condition and repair; (b) only use the Collateral in
a lawful manner and in ways which will not void insurance coverage; and (c) not
use the Collateral so as to cause or result in any waste or unreasonable
deterioration or depreciation.

 

2.11.     Decrease in Value of Collateral. If, in CNB's judgment, the Collateral
has materially decreased in value, Debtor shall either provide enough additional
Collateral to satisfy CNB or reduce Debtor's total Indebtedness by an amount
sufficient to satisfy CNB.

 

2.12.     Insurance. Debtor shall insure the Collateral, with CNB as payee under
lenders loss payable endorsement, in form, amount, with companies and against
risks satisfactory to CNB. Debtor hereby assigns all insurance policies and
proceeds thereof to CNB and authorizes CNB to make any claims thereunder, cancel
the insurance upon the occurrence of an Event of Default hereunder, and receive
all payments thereunder, including return premiums. Debtor shall also maintain
insurance in types and amounts customarily carried in its line of business,
including property insurance for fire, with extended coverage and malicious
mischief and vandalism, and public liability for its acts and products, with
companies satisfactory to CNB. Debtor authorize[s] the insurance companies and
Debtor's representatives to deliver policies and other proofs of all the
foregoing insurance coverage to CNB.

 

2.13.     Damage or Destruction to Collateral. Debtor shall promptly notify CNB
in the event any Collateral is damaged, destroyed or lost, stating the cause,
nature and extent of the damage, destruction or loss.

 

2.14.     Assignment of Use. Increase Profits. Debtor assigns and agrees to
deliver to CNB promptly upon receipt all increases, profits, proceeds,
dividends, distributions, products, substitutions, replacements and rights of
use of the Collateral.

 

2.15.     Taxes. Assessments. Charges, Liens. Debtor shall pay and discharge
when due all taxes, assessments, charges, liens and encumbrances now or
hereafter affecting the Collateral and, if the Collateral is on or attached to
realty owned by Debtor, the realty on which the Collateral is located.

 

2.16.     Additional Documents. Debtor shall execute, acknowledge and deliver to
CNB any additional documents, assignments or agreements that CNB, from time to
time, deems necessary or advisable respecting the Collateral.

 

2.17.     General Business Operation. Debtor shall keep accurate and complete
records regarding its business and the Collateral. Debtor shall conduct its
business without voluntary interruption, except in the event of an emergency,
and shall maintain all privileges, franchises, licenses and permits required to
conduct its business.

 

2.18.     Power of Attorney. In order to preserve and protect CNB's rights under
this Agreement and in the Collateral, Debtor appoints CNB as its true and lawful
attorney in fact, with full power of substitution, to perform any and all acts
which Debtor is obligated to do or CNB is entitled to do under this Agreement.
This power of attorney includes, but is not limited to, the right to use the
Collateral as Debtor might use; collect the proceeds and profits of Collateral
as Debtor might collect; release Collateral and Account Debtors; receive, open
and dispose of all mail addressed to Debtor; notify the Post Office to change
the address for delivery of mail addressed to Debtor to such address as CNB
shall designate; and endorse Debtor's name on all checks, drafts and other items
remitted for payment with respect to the Collateral or collection of Payment
Rights. Nothing herein shall obligate CNB to exercise any of the rights granted
by this power of attorney. Debtor shall immediately reimburse CNB for any and
all costs, attorneys' fees or expenses made or incurred by CNB (including
attorneys' fees allocable to CNB's in-house counsel) while acting under this
power of attorney.

 

 

--------------------------------------------------------------------------------

4

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



  

 

2.19.     Reimbursement. Debtor shall reimburse and pay CNB, upon demand, any
and all expenses, costs and attorneys' fees incurred by CNB, or allocable to
CNB's in- house counsel, whether or not a lawsuit is filed, in the enforcement
or exercise of any of CNB's rights, powers or remedies or performance of any of
Debtor's obligations under this Agreement or the protection, preservation or
disposition of the Collateral, with interest from the date of expenditure or
when the fee became allocable at the rate set forth in the Indebtedness (and if
this Agreement secures more than one Indebtedness, at the highest of the
interest rates), or if the Indebtedness does not specify a rate of interest, at
a rate of interest equal to CNB's Prime Rate, as it may exist from time to time,
plus five percent (5.0%) per year, but in no event less than ten percent (10.0%)
per year.

 

2.20.     Debtor's Waivers. Debtor waives any rights to require CNB to proceed
against any other person, to exhaust the Collateral or any other property
securing the Indebtedness or to pursue any other remedies available to CNB.

 

2.21.     Purchase Money. If proceeds of any loan from CNB to Debtor are to
enable Debtor to acquire rights in or the use of Collateral, Debtor shall use
the loan proceeds for such purpose, and deliver the Collateral to CNB when
requested by CNB.

 

2.22.     Cultivation and Animal Husbandry. If the Collateral is timber, crops
or livestock, Debtor will protect and cultivate, and care for the Collateral
using methods of cultivation and animal husbandry acceptable to CNB.

 

3.            EVENTS OF DEFAULT. Debtor agree(s) that the occurrence of any of
the following shall constitute an "Event of Default" under this Agreement:

 

3.1.     Debtor's failure to pay when due any principal, interest or other
amount due under any of the Indebtedness.

 

3.2.     Debtor's failure to perform or observe any of the terms, provisions,
covenants, agreements or obligations contained in this Agreement.

 

3.3.     Any Warranty or Representation made in this Agreement is false
or misleading or is believed by CNB in good faith to be false or misleading.

 

3.4.     There shall occur an event of default or other violation of any term,
condition, warranty, representation, or other provision of any promissory note,
instrument or agreement evidencing any of the Indebtedness or executed in
connection with any of the Indebtedness.

 

 



--------------------------------------------------------------------------------



5 

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



  

 

3.5.     CNB in good faith deems itself insecure because the prospect of
performance of any covenant or agreement in this Agreement is impaired, or the
value or priority of CNB's security interest in any of the Collateral is
impaired or unenforceable.

 

 4.           REMEDIES. Upon the occurrence of an Event of Default, in addition
to any other rights or remedies provided or allowed by law, Debtor understands
and agrees that CNB may, at its sole option, and without notice to Debtor, take
one or more of the following actions:

 

4.1.     Acceleration of Maturity. Declare all of Debtor's Indebtedness
immediately due and payable.

 

4.2.     Performance of Debtor's Obligations by CNB. Perform any of Debtor's
obligations under this Agreement.

 

4.3.     Possession and Protection. Take possession of that Collateral not
already in CNB's possession; require Debtor or other persons in possession or
control of Collateral to assemble it and make it available to CNB at such places
as designated by CNB which are reasonably convenient to Debtor and CNB; render
the Collateral unusable without removing it; enter upon such properties where
the Collateral might be located; and take such actions as CNB deems necessary or
appropriate to protect its interest in the Collateral.

 

4.4.     Expenses. Incur any expenses which CNB deems necessary in exercising
any rights, remedies or powers under this Agreement or applicable law, including
reasonable attorneys' fees and legal costs and expenses, whether or not a
lawsuit is filed.

 

4.5.     Additional Collateral. Demand that Debtor provide enough additional
Collateral to satisfy CNB.

 

4.6.     Setoff. Exercise all rights of setoff to the same effect and in the
same manner as if no Collateral had been given.

 

4.7.     Notice. Notify other interested persons or entities of the default,
acceleration and other actions by CNB.

 

4.8.     Suit. Retention or Disposition of Collateral. Sue the Debtor or any
other person or entity liable for the Indebtedness; retain the Collateral in
satisfaction of the Indebtedness; dispose of the Collateral and apply the
proceeds of disposition to the Indebtedness and the costs, expenses and
attorneys' fees which CNB has incurred pursuant to this Agreement (including
attorneys' fees allocable to CNB's in-house counsel) in such order and manner as
CNB desires.

 

5.            RULES TO CONSTRUE AGREEMENT. Debtor understand(s) and agree(s)
that:

 

5.1.     Definitions. All terms used to describe the Collateral which are
defined in the Code, shall have the respective meanings as such terms are so
defined.

 

5.2.     Time of Essence. Time is of the essence of this Agreement.

 

 

--------------------------------------------------------------------------------



6 

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



 

 

5.3.     Waiver. CNB's acceptance of partial or delinquent payments or failure
of CNB to exercise any right or remedy shall not be deemed a waiver of any
obligation of Debtor or right of CNB nor constitute a modification of this
Agreement, nor constitute a waiver of any other similar default subsequently
occurring.

 

5.4.     Complete Agreement. This Agreement, together with any exhibits, is
intended by CNB and Debtor as a final expression of their agreement and is
intended as a complete statement of the terms and conditions of their agreement.

 

5.5.     Assignments. etc. The provisions of this Agreement are hereby made
applicable to and shall inure to the benefit of CNB's successors and assigns and
bind Debtor's heirs, legatees, devisees, administrators, executors, successors
and assigns.

 

5.6.     Law Governing. This Agreement shall be construed and governed by the
laws of the State of California.

 

5.7.     Multiple Debtors. When more than one Debtor signs this Agreement all
agree that:

 

5.7.1.     Construction - whenever the word "Debtor" appears in this Agreement,
it shall mean "each Debtor".

 

5.7.2.     Breach - breach of any Covenant or Warranty by any Debtor may, at
CNB's option, be treated as a breach by all Debtors.

 

5.7.3.     Liability - the liability of each Debtor is joint and several and the
discharge of any Debtor, for any reason other than full payment, or any
extension, forbearance, change of rate of interest, or acceptance, release or
substitution of security or any impairment or suspension of CNB's remedies or
rights against one Debtor, shall not affect the liability of any other Debtor.

 

5.7.4.     Waiver - all Debtors waive the right to require CNB to proceed
against one Debtor before any other or to pursue any other remedy in CNB's
power.

 

5.8.     Notice. All notices to be provided under this Agreement shall be in
writing and delivered, if to Debtor, at the address stated in this Agreement,
and if to CNB, at its address stated in this Agreement, or such other address as
one party shall give notice of to the other party as provided herein.

 

5.9.     Severability. If any provision of this Agreement shall be held to
be prohibited or unenforceable under applicable law, such provision shall be
ineffective only to the extent of such prohibition or unenforceability, without
invalidating the remainder of such provisions or any remaining provisions of
this Agreement.

 

5.10.     Headings. Section and subsection headings in this Agreement are
included for convenience of reference only and shall not be a part of this
Agreement for any purpose or be given any substantive effect.

 

5.11.     Amendment or Modification. No provision or term of this Agreement may
be modified, amended or waived without the prior written consent of CNB.

 

 

--------------------------------------------------------------------------------



7 

 
 

--------------------------------------------------------------------------------

 

 



National Bank

 SECURITY  AGREEMENT



  

 

Dated: February 24, 2015

 

"DEBTOR"

 

LIQUIDMETAL TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Tony Chung                                                   

       Tony Chung, CFO/Secretary

 

By: /s/ Thomas W. Steipp                                        

       Thomas W. Steipp, President

 

By: /s/ Ricardo A. Salas                                           

       Ricardo A. Salas, Executive Director

 

 



--------------------------------------------------------------------------------



8